PETITION DENIED.
A petition for a rehearing filed by the appellant is before us. It is based upon five propositions, the essentials of which are a contention that when the circuit court adjudicates upon a contested probate matter which was transferred to it by the county court under the provisions of § 13-502, O.C.L.A., it exercises the jurisdiction of the circuit court and not the limited powers of the county court. The contention is governed by § 13-502, O.C.L.A., which says:
    "Any contested probate matter in the county court, other than upon a creditor's claim for less than $500, shall, on motion made and filed by any party in interest, or on motion of the county court, at any time prior to the commencement of trial thereof on an issue of fact, forthwith be transferred by the county court, by order entered in its probate journal, to the circuit court in and for the county in which is pending the probate proceeding out of which such contest arose, and therein proceed and be tried and determined in the same manner and with like effect (except as hereinafter otherwise provided) as though it were proceeding and being tried and determined in the county court; and, to that end, there hereby are conferred upon and vested in, the circuit court, exclusively, in, and as to, such transferred, contested probate matters all the jurisdiction and powers pertaining to a court of probate heretofore possessed in the first instance by the county court, provided, however, that upon the final determination of such transferred, contested probate matter, the county court shall resume jurisdiction thereof, and pending such determination, * * *. Ipso facto upon any such transfer, all the records, files and proceedings in and of the county court in such probate proceeding out of which arose such contest pertaining or germane to such contested matter shall become likewise, and remain, the records, files and proceedings in and of the circuit court so sitting in probate, * * *." *Page 671
It will be recalled that this proceeding was begun in the county court for Union County and that an order of that court, based upon a motion made by the appellant, transferred the matter to the circuit court. The appellant made his motion after the respondents had moved in the county court for an order to strike from the appellant's answer averments which set forth that the will of 1943, upon which the appellant depended, was contractual in nature. The motion to transfer was sustained. Prior to that the following had occurred: (1) The appellant offered for probate in the county court the 1943 will; (2) the court admitted that will to probate in common form; (3) the respondents filed a petition in the county court which not only challenged the 1943 document as the deceased's last will, but which also offered for probate the 1944 will; and (4) the appellant then filed the answer to the petition of the respondents which we have already mentioned.
Epitomized, § 13-502, O.C.L.A., provides:
    "Any contested probate matter in the county court, * * * shall, * * * forthwith be transferred by the county court, * * * and therein proceed and be tried and determined in the same manner and with like effect * * * as though it were proceeding and being tried and determined in the county court; * * *. Ipso facto upon any such transfer, all the records, * * * in such probate proceeding * * * shall become likewise, * * * the records, * * * of the circuit court so sitting in probate, * * *."
This statute is couched in terms which are familiar to all. The grammatical arrangement is commonplace. The phrases "the same manner" and "like effect" are often employed in legislation and receive from the *Page 672 
courts their ordinary meaning, unless employed in an unorthodox way. See 38 Words and Phrases, Perm. Ed., 222, and 25 Words and Phrases, Perm. Ed., 283. In this statute the two terms are used in the same way as they occur in ordinary speech. The phrase, "proceed and be tried in the same manner and to like effect as though it were proceeding and being tried and determined in the county court" plainly means that when a contested probate matter is transferred by the county court to the circuit court, the latter in adjudicating upon it does not employ its general powers but only those of the county court. In passing upon the contested probate matter, the circuit court judge for the time being possesses only the powers of a county judge. In fact, the statute describes his court in these words: "circuit court so sitting in probate." In order to assure his court of the powers needed to pass upon the transferred item, the statute says: "and to that end, there hereby are conferred upon, and vested in, the circuit court, exclusively, in, and as to, such transferred, contested probate matters all the jurisdiction and powers pertaining to a court of probate * * *." We are satisfied that this statute means what it plainly says; that is, that when the circuit court adjudicates upon a transferred, contested probate matter it exercises only the limited powers of the county court.
A county judge need not be a member of the legal profession. Most of the work which he performs is administrative. The purpose of the above act is to afford the parties, and even the county judge himself, an opportunity to have a man learned in the law and experienced in presiding over trials, adjudicate upon contested probate matters which are subject to § 13-502, O.C.L.A. *Page 673 
The appellant, in arguing in support of his petition for a rehearing, claims that our holding that the circuit court, in hearing a matter transferred to it by § 13-502, exercises only the powers of a probate judge, is counter to Re Pittock'sEstate, 102 Or. 47, 201 P. 428; In re Will of Pittock, 102 Or. 159,  199 P. 633; and Re Faling Estate, 113 Or. 6, 228 P. 821,231 P. 148. He calls attention particularly to the following which appears in our opinion in the instant case: "Moreover, a probate court, whether sitting in its ancient home or in the courtroom of our circuit court, is one of limited jurisdiction." That sentence had reference to matters transferred to the circuit court for adjudication pursuant to the provisions of § 13-502, O.C.L.A.
The Pittock and Faling decisions arose out of probate proceedings which were begun in Multnomah County. Chapter 59, § 1, General Laws of Oregon, 1919, which is now § 93-230, O.C.L.A., added one more department to the circuit court in all counties "having over 100,000 population," which, of course, meant Multnomah County. Section 2 of that act, being now § 93-231, O.C.L.A., provided that the additional judge "shall sit in a department to be designated by the rule of the circuit court by an appropriate number, and shall be known as the department of probate, but the judge of such department shall, in addition to the duties in this act prescribed, perform the general duties of a judge of the circuit court." Section 3 of the act (§ 93-310, O.C.L.A.,) says:
    "In all judicial districts within the state of Oregon comprising one county only, as over 100,000 population, the county court of such counties, and the office of county judge therein, are hereby abolished, and the present incumbents of such offices are hereby created circuit judges of such *Page 674 
judicial districts, and are hereby appointed to sit as circuit judges in the department provided for in section 93-231, to be known as judges of the department of probate, * * *."
The statute (§ 13-502, O.C.L.A.,) which governs this proceeding and the one which governed the Pittock and Faling decisions did not effect any change in probate procedure and the manner of probating wills. In all counties of this state the same procedure must be followed from the day that a will is offered for probate until the estate's representative is finally discharged. The title of the court in which the procedure is pursued is immaterial. The official who sits upon the bench is a judge of probate, regardless of whether his court is entitled a county court or a circuit court. Everything that was done in the Pittock and Faling decisions relating to the probating of the wills could have been done by any probate judge of this state, and nothing that was said in the Pittock and Faling decisions authorized this appellant to pursue the course which he undertook. Our previous decision, with sufficient clarity, we believe, points out the course to be pursued in proceeding with a contractual will.
The appellant has objected to the cost bill filed by the respondents. He suggests that the costs should be defrayed out of the assets of the estate. We know of no reason for embracing that suggestion.
The petition for a rehearing and the objections to the cost bill are denied. *Page 675